DYKMAN, J.
This action was commenced by a wife against her husband for a separation on ground of abandonment and cruelty. The abandonment was proved upon the trial, and the trial judge rendered judgment for the plaintiS. The charge of cruelty was the commencement of an action by the husband against the wife for an absolute divorce for adultery. Upon the trial of this action there was an effort to prove the adultery, but it failed. There was no defense to the action, and the should be with costs.